      Case 3:17-cv-02699-LB Document 112-2 Filed 01/28/19 Page 1 of 5



 1 ALEXANDER B. TRUEBLOOD (Bar No. 150897)
   TRUEBLOOD LAW FIRM
 2 10940 Wilshire Blvd, Suite 1600
   Los Angeles, California 90024
 3 Telephone (310) 943-0298
   Facsimile: (310) 943-2255
 4
   Robert Stempler, Bar No. 160299
 5 Email: SoCalConsumerLawyer@Gmail.com
   CONSUMER LAW OFFICE OF
 6 ROBERT STEMPLER, APC
   8200 Wilshire Blvd, Suite 200
 7 Beverly Hills, CA 90211-2331
   Telephone (323) 486-0102
 8 Fax: (323) 488-6895
 9 BRANDON A. BLOCK (Bar No. 215888)
   LAW OFFICES OF BRANDON A. BLOCK
10 433 North Camden Drive, Suite 600
   Beverly Hills, CA 90210
11 Telephone (310) 887-1440
   Facsimile: (310) 496-1420
12
13   Attorneys for Plaintiff
14
15                             UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17
18   Jagdeep S Bidwal,                 )   Case No. 3:17-cv-02699-LB
                                       )
19                Plaintiff,           )   DECLARATION OF ROBERT
                                       )   STEMPLER IN SUPPORT OF
20         vs.                         )   PLAINTIFF JAGDEEP S. BIDWAL’S
                                       )   MOTION FOR AN AWARD OF
21   Unifund CCR Partners; et al.;     )   ATTORNEYS FEES AND COSTS
                                       )
22                Defendants.          )
                                       )
23                                     )
                                       )
24                                     )
                                       )
25
26
27   ///
28   ///
                                           -1-
      Case 3:17-cv-02699-LB Document 112-2 Filed 01/28/19 Page 2 of 5



 1                      DECLARATION OF ROBERT STEMPLER
 2
 3         I, Robert Stempler, declare as follows:
 4         1.     Since December of 1992, I have been admitted and licensed to practice
 5   law before all courts of the State of California. Currently, I am the principal of
 6   Consumer Law Office of Robert Stempler, APC, a firm that focuses almost
 7   exclusively on the litigation of consumer, tenant and employee rights.
 8                         BACKGROUND AND EXPERIENCE
 9         2.     I attended and graduated in 1992 from the University of the Pacific,
10   McGeorge School of Law (now being referred to as “Pacific McGeorge”). While at
11   McGeorge, my second year I was a comment writer and my third year I was the
12   Managing Editor of The Transnational Lawyer, one of the two law reviews at
13   McGeorge at the time. During my third year, I also co-write and co-edited A Lawyers
14   Guide to Planning for Long-Term Care in California, published by the Legal Center
15   for the Elderly and Disabled, Inc., with a grant from Area 4 Agency on Aging. I also
16   received a McCarthy Scholarship for “exceptional academic ability.”
17         3.     Prior to attending law school, I was an accountant and auditor at a CPA
18   firm, having been licensed in California as a Certified Public Accountant.
19         4.     Immediately following law school, I worked at a law firm which
20   specialized in individual employee rights litigation, then I worked at another law firm
21   with a broader law practice involving business, personal injury and probate litigation.
22         5.     Since 1997, I have been an active member of the National Association
23   of Consumer Advocates (NACA) and attended numerous conferences of NACA and
24   the National Consumer Law Center and made presentations to attendees. I was the
25   Chairperson of NACA’s Membership Committee from 2008 to 2014, roughly. Also,
26   I have written several published articles and presented MCLE to various groups.
27         6.     From 2001 to 2004, I was a member of the Editorial Board of the State
28   Bar’s “Business Law News” (the “BLN”), a publication of the Business Law Section.
                                              -2-
      Case 3:17-cv-02699-LB Document 112-2 Filed 01/28/19 Page 3 of 5



 1   During that time, I served as the BLN’s co-Vice Chair for fiscal year 2002 to 2003
 2   and was the Editor in Chief and co-chair for fiscal year 2003 to 2004.
 3         7.     In 1997, I started my law firm, which is now incorporated as Consumer
 4   Law Office of Robert Stempler, APC. I have litigated consumer rights against some
 5   of the largest financial institutions, debt collectors, car manufacturers, and car
 6   dealerships in the country, including, but not limited to, American Express, Bank of
 7   America, Citibank, Discover Bank, Capital One Bank, HSBC, JP Morgan Chase,
 8   Wells Fargo Bank, Midland Credit Management and Midland Funding (subsidiaries
 9   of Encore Capital), CACH, Portfolio Recovery Associates, Transworld Systems,
10   Nelnet, Ford Motor Company, General Motors, Honda, Toyota, Volkswagen,
11   Equifax, Experian, Trans Union and First Advantage Saferent.
12         8.     I have represented consumers before the U.S. District Court in at least
13   60 cases involving harassment under the Fair Debt Collection Practices Act. For
14   several years, my practice was limited almost exclusively to representing consumers
15   in U.S. District Court regarding debt collection harassment, identity theft and credit
16   reporting violations. My law practice is broader now, but limited to representing
17   consumers, tenants, and employees in State Superior and U.S. District Courts.
18         9.     Prior to 2006, U.S. District Judges (including District Judges Virginia
19   A. Phillips, Percy Anderson, and Robert J. Timlin) consistently awarded my
20   time at $240 per hour in debt collection harassment cases.
21         10.    On September 5, 2007, U.S. District Judge Audrey B. Collins awarded
22   my fees for representing the plaintiff in a collection harassment case, applying a
23   lodestar of $300 per hour, as a reasonable rate.        Harlow v. Midland Credit
24   Management, Inc., No. CV 07-5045-ABC (SHx), available on Westlaw at 2007 WL
25   3165669.
26         11.    On April 29, 2008, U.S. District Judge Otis D. Wright, II awarded my
27   fees for representing the plaintiff under the Fair Debt Collection Practices Act,
28

                                              -3-
      Case 3:17-cv-02699-LB Document 112-2 Filed 01/28/19 Page 4 of 5



 1   applying a lodestar of $350 per hour, as a reasonable rate. Miller v. Midland
 2   Funding, LLC, No. CV-07-04869-ODW (AGRx). (Dkt. No. 40.)
 3         12.    On May 15, 2008, U.S. District Judge John F. Walter awarded my fees
 4   for representing the plaintiff under the Fair Debt Collection Practices Act, applying
 5   a lodestar of $350 per hour, as a reasonable rate. Ambriz v. Arrow Fin. Services, LLC,
 6   No. CV-07-5423-JFW (SSx). (Dkt. No. 30.)
 7         13.    In State Superior Court, I have represented consumers in several hundred
 8   debt collection cases, as well as dozens of cases involving car dealer
 9   misrepresentation, deceptive vehicle financing and violation of warranty laws.
10         14.    In U.S. District Court, I have represented consumers in several class
11   actions under the Fair Debt Collection Practices Act, and had my fees approved by
12   the District Court, as co-counsel for the class.
13
14           REQUESTED ATTORNEY’S FEES AND COSTS IN THIS CASE
15         15.    In taking on this litigation for Mr. Bidwal, I agreed to be compensated
16   for my time and reimbursed for my out of pocket costs and expenses only on the
17   contingency that Plaintiff be compensated by the other side. My work in this case
18   required me on numerous occasions to immerse myself in preparing for law and
19   motion, discovery, disclosure, hearings, conferences, settlement and trial. I have
20   declined (i.e., turned down) several other potential cases, as I was unable to take on
21   new matters and perform all tasks that I would have wanted to perform on other cases.
22         16.    Attached as Exhibit 1 is a true and correct copy of an itemization of
23   legal services that I rendered in this matter, and many of the costs and expenses that
24   my firm has incurred for this case. This itemization was produced from billing
25   records which are regularly prepared in the course of my firm’s business activity. I
26   have reviewed this exhibit and the records from which it was produced and am
27   informed and believe that it is accurate and that it reflects several reductions in the
28   exercise of my billing judgment. Of course, it excludes any future work that may be
                                              -4-
    Case 3:17-cv-02699-LB Document 112-2 Filed 01/28/19 Page 5 of 5


                                                   !" #                      $$       " "             $   $                    $               " %             &                &

      " ’                  "   (       "       )

               )       *                            %+               $                            " ’         "(                   ,       $           "           "

%    (             &           "           ($            &           %        # -                 )                    +               .+                      )       /    0 (1

               &       $                                         " ’              ’           "       "                            +               )           %                "       (

         & "                   & 2         " "           )
                                                                                                                                                   *

               )       3           $           &             %               &"           !                  &"            4               &                   &5                   (

6"                     "       %4          "       "%%       ( (                  & (             %$ "             &                   " "           "             $$           %       "

(    "                                              &            (            !" # % (                            &    %           (                       )


                                                                                                                                                               7




                                                                         1



          ,    &                   &       $                     %$      8                    $       !"& &                        #           %                   "    &   5

           )5)9) :                                               %       ’ " ’        "                   &                            &                   "       &                "

#                      &;                                        )



                                                                                       <                15    ($
